Per Curiam,
Under its contract with the G. A. Webster Company, the defendant acquired the right to use the machinery and equipment of that company during the period of the contract. It also had the right to purchase the machinery and equipment, together witji the stock and merchandise at a fixed price. It was further provided that, in case a petition in bankruptcy was filed against the Webster company, title to the machinery, equipment and merchandise should immediately vest in the defendant company upon certain conditions set forth. The defendant, however, exercised its right under the contract and became the purchaser of the property of the Webster company, before any proceedings in bankruptcy were instituted, and its liability to pay for the property the price named in the contract, therefore, became fixed. The trustee in bankruptcy brought this suit in affirmance of the contract, and there was no interference with defendant’s possession of the property. The court below *182was right, in directing a verdict for the plaintiff, and in overruling defendant’s motion for judgment non obstante veredicto. The judgment entered upon the verdict for the plaintiff is, therefore, affirmed.